EXHIBIT 10.1
 
ASSIGNMENT OF ASSETS, SETTLEMENT AGREEMENT AND GENERAL RELEASE
 
This Assignment of Assets, Settlement Agreement and General Release (this
"Agreement") is made and entered into on August 30, 2013, by and among MDMD
Ventures, LLC, a California limited liability company (“MDMD”), RadioLoyalty,
Inc., a California corporation and wholly-owned subsidiary of MDMD,
(“RadioLoyalty” and, collectively with MDMD, the “Hill Entities”), StreamTrack,
Inc. a Wyoming corporation that is publicly traded (“StreamTrack”), StreamTrack
Media, Inc., a California corporation and wholly-owned subsidiary of StreamTrack
(“StreamTrack Media” and, collectively with StreamTrack, the “StreamTrack
Entities”), Michael Hill, an individual residing at 347 Chapala St., Santa
Barbara, CA 93101 (“Hill” and, collectively with the Hill Entities and the
StreamTrack Entities, the “Hill Group”) and Lenco Mobile Inc., a Delaware
corporation (“Lenco”), with respect to the following facts:
 
A. The Hill Entities, Lenco and certain other parties entered into that certain
Asset Purchase Agreement dates as of December 1, 2011 (the “Asset Purchase
Agreement”) pursuant to which the Hill Entities, among other things, acquired
certain assets and assumed certain liabilities from Lenco and certain other
parties.
 
B. Hill has, from time to time, been employed by Lenco and/or an entity owned or
controlled, in whole or in part, by Lenco.
 
C. The StreamTrack Entities have acquired certain business operations of the
Hill Entities and have assumed certain obligations and liabilities associated
with those business operations.
 
D. The parties wish to enter into this Agreement in order to assign certain
assets, reach certain agreements about ownership and use of other assets, settle
certain disagreements and provide a general release all as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the parties, intending to be legally bound, agree as
follows:
 
ARTICLE I
ASSIGNMENT AND SALE
 
In consideration of the release and other covenants contained herein, each of
the Hill Group hereby sells, assigns, transfers and conveys to Lenco all of
their respective right, title and interest in and to all of the assets set forth
on Schedule A attached hereto, including, without limitation all intellectual
property rights therein and all registrations therefor (the “Transferred
Assets”) and including the right to sue for and collect damages by reason of
past, present and future infringement and the goodwill of the Transferred
Assets. The Hill Group, and each of the Hill Group, will cooperate with Lenco
and do such things and execute and deliver such documents as are necessary or
appropriate to effect the assignment of assets set forth herein and to provide
Lenco with possession or control of the assigned assets and have Lenco
identified as the owner of the assets on any governmental or other authorities
books and records.
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE II
OTHER SETTLEMENT AGREEMENTS
 
Equipment Lease/Financing. The Hill Group, and each of the Hill Group, assumes
and undertakes to perform and to pay all obligations, responsibilities and
liability under that certain ValuePlan Lease Agreement between Lenco Mobile Inc.
and IBM Credit LLC accepted by IBM Credit LLC as of July 5, 2011. The Hill
Group, and each of the Hill Group, will indemnify, defend and hold Lenco Mobile
Inc. harmless from and against any and all claims, suits, actions, proceedings,
damages, losses, liabilities, costs and expenses (including reasonably
attorney’s fees) under said ValuePlan Lease Agreement. The Hill Group, and each
of the Hill Group, understands and agrees that Lenco has no obligation to
maintain the ValuePlan Lease Agreement and intends to terminate the ValuePlan
Lease Agreement as soon as possible and will have no liability to the Hill Group
or any of the Hill Group in connection therewith.
 
Audit Support. If and to the extent (i) any of the Hill Group (the “Requesting
Party”) requests documents containing payroll, bank deposit, vendor or customer
billing information during the period from January 1, 2009 to December 1, 2011,
(ii) the request is provided within a ninety (90) day period after the date of
this Agreement, (iii) the Requesting Party signs, delivers and complies with a
confidentiality agreement in the form provided by Lenco, (iv) and the requested
information is in the possession or control of Lenco and can be provided by
Lenco’s personnel at no additional out of pocket expense to Lenco, then Lenco
will provide such information to the Requesting Party within a reasonable time
period, not more than 30 days, after all of the terms above are satisfied. The
Lenco confidentiality agreement referred to above shall allow for the disclosure
of the relevant information to a reputable accounting firm for purposes of
performing an audit of the financial records and SEC reports of StreamTrack.
 
ARTICLE III
RELEASE
 
In consideration of the covenants in this Agreement, each of the Hill Group, on
the one hand, and Lenco, on the other, on behalf of themselves and their
current, former and future parents, subsidiaries, related entities,
predecessors, successors, officers, directors, members, shareholders, agents,
employees and assigns, hereby fully and forever releases and discharges the
other and their current, former and future parents, subsidiaries, related
entities, predecessors, successors, officers, directors, members, shareholders,
agents, employees and assigns from any and all claims, liabilities and causes of
action, of every nature, kind and description, in law, equity or otherwise,
which have arisen, occurred or existed at any time prior to the signing of this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
Each of the Hill Group and Lenco expressly waive any and all rights and benefits
conferred upon them by Section 1542 of the Civil Code of the State of
California, which states as follows:
 
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."
 
Each of the Hill Group and Lenco expressly agree and understand that the release
given by them pursuant to this Agreement applies to all unknown, unsuspected and
unanticipated claims, liabilities and causes of action which either of them may
have against any of the other releases which arose prior to the execution of
this Agreement.
 
If any provision of the release given by them under this Agreement is found to
be unenforceable, it will not affect the enforceability of the remaining
provisions and the courts may enforce all remaining provisions to the extent
permitted by law.
 
Notwithstanding anything above, the parties acknowledge and agree that this
Agreement is not intended to release any of the Hill Group from any obligations
they may have under the Asset Purchase Agreement for any Assumed Liabilities (as
that term is defined in the Asset Purchase Agreement) or under the Lenco Mobile
Assignment and Assumption Agreement or Lenco Media Assignment and Assumption
Agreement (as those terms are defined in the Asset Purchase Agreement) or for
any other contracts or liabilities that were assumed by any of the Hill Group in
connection with the transaction contemplated in the Asset Purchase Agreement.
For the avoidance of doubt, this Agreement is intended to release the Hill Group
from any obligation to pay any Earn Out Consideration (as that term is defined
in the Asset Purchase Agreement).
 
Also for the avoidance of doubt and without limiting anything else in this
Agreement, Michael Hill’s release hereunder includes, without limitation, any
and all employment-related claims, actions, causes of action, rights, or
damages, including costs and attorneys’ fees which Michael Hill may have on his
or her behalf, known, unknown, or later discovered which arose prior to the date
Michael Hill signed this document. This release includes but is not limited to
any claims under any local, state, or federal laws prohibiting discrimination in
employment, including without limitation the federal Civil Rights Acts, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, or claims alleging any legal
restriction on Lenco or any of its subsidiaries right to terminate its
employees, or personal injury claims, including without limitation wrongful
discharge, breach of contract, defamation, tortious interference with business
expectancy, or infliction of emotional distress.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE HILL GROUP
 
The Hill Group, and each of the Hill Group, represents and warrants to Lenco as
follows:
 
Organization; Authority. Each of the Hill Entities is duly organized and validly
existing under the laws of California and has the requisite power and authority
and has taken all actions necessary to enter into this Agreement to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement and the performance by the Hill Group of their obligations hereunder
have been duly and validly authorized by all necessary action and constitutes a
legal, valid and binding obligation of the Hill Group enforceable against the
Hill Group in accordance with its terms.
 
 
3

--------------------------------------------------------------------------------

 
 
Consents and Approvals; No Violation. No consent, approval or action of, filing
with or notice to any governmental or regulatory authority or any other party is
required in connection with the execution, delivery and performance of this
Agreement, or the consummation of the transactions contemplated hereby by the
Hill Group. Neither the execution and delivery of this Agreement, nor the
consummation by the Hill Group of the transactions contemplated hereby, will (a)
conflict with or result in any breach of any provision of the charter, bylaws or
other organizational documents of the Hill Entities, (b) conflict with or result
in a violation or breach of any term or any law, order, permit, statute, rule or
regulation applicable to the Hill Group, (c) result in a material breach of, or
default under (or give rise to any right of termination, cancellation or
acceleration under), any of the terms, conditions or provisions of any material
agreement or instrument to which the Hill Group may be bound, or (d) result in
an imposition or creation of any liens, claims, or other encumbrance on the Hill
Group or any of the Transferred Assets.
 
Title. The Hill Group has and are conveying good and marketable title to the
Transferred Assets, free and clear of all Lien (as defined below). The Hill
Group owns all of the Transferred Assets and no other person has any rights with
respect to the Transferred Assets. “Lien” means, with respect to any property or
asset, any mortgage, lien pledge, charge, security interest, adverse claim or
encumbrance of any kind in respect of such property or asset.
 
Material Omissions. The representations and warranties by the Hill Group in this
Agreement do not contain any untrue statement of a material fact and do not omit
to state any material fact necessary to make the statements herein or therein
not misleading.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF LENCO
 
Lenco represents and warrants to the Hill Group as follows:
 
Organization; Authority. Lenco is duly organized and validly existing under the
laws of Delaware and has the requisite power and authority and has taken all
actions necessary to enter into this Agreement to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
performance by Lenco of its obligations hereunder have been duly and validly
authorized by all necessary action and constitutes a legal, valid and binding
obligation of Lenco enforceable against Lenco in accordance with its terms.
 
Consents and Approvals; No Violation. No consent, approval or action of, filing
with or notice to any governmental or regulatory authority or any other party is
required in connection with the execution, delivery and performance of this
Agreement, or the consummation of the transactions contemplated hereby by Lenco.
Neither the execution and delivery of this Agreement, nor the consummation by
Lenco of the transactions contemplated hereby, will (a) conflict with or result
in any breach of any provision of the charter, bylaws or other organizational
documents of Lenco, (b) conflict with or result in a violation or breach of any
term or any law, order, permit, statute, rule or regulation applicable to Lenco,
(c) result in a material breach of, or default under (or give rise to any right
of termination, cancellation or acceleration under), any of the terms,
conditions or provisions of any material agreement or instrument to which Lenco
may be bound, or (d) result in an imposition or creation of any liens, claims,
or other encumbrance on Lenco.
 
 
4

--------------------------------------------------------------------------------

 
 
Material Omissions. The representations and warranties by Lenco in this
Agreement do not contain any untrue statement of a material fact and do not omit
to state any material fact necessary to make the statements herein or therein
not misleading.
 
ARTICLE VI
MISCELLANEOUS
 
Entire Agreement. This Agreement constitutes the entire agreement of the parties
with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, among the parties, or any
of them, with respect to the subject matters hereof. No change, modification,
amendment, addition or termination of this Agreement or any part thereof shall
be valid unless in writing and signed by or on behalf of the party to be charged
therewith.
 
Further Assurance. The Hill Group, and each of the Hill Group, hereby covenants
and agrees to reasonably cooperate and assist Lenco, at Lenco's pre-paid
expense, in preserving Lenco's interest in the Transferred Assets in any
jurisdiction throughout the world, including by promptly executing any
documentation reasonably necessary to obtain, maintain, protect, confirm or
enforce any Transferred Assets or record any interest granted to Lenco under
this Agreement in any jurisdiction, so that Lenco may enjoy to the fullest
extent the rights, title and interest herein conveyed.
 
Expenses. The parties shall each pay their own respective costs and expenses
incurred in connection with this Agreement, and the transactions contemplated
hereby.
 
Interpretation. The captions in this Agreement are for convenience and reference
only and the words contained therein shall in no way be held to explain, modify,
amplify or aid in the interpretation, construction or meaning of the provisions
of this Agreement. The parties have had the opportunity to consult with an
attorney of their choice before executing this Agreement. Accordingly, this
Agreement shall be interpreted in accordance with its plain meaning and shall
not be construed strictly for or against any party.
 
Governing Law. This Agreement shall be interpreted and governed by the laws of
the State of New York without regard to its conflict of law rules to the
contrary.
 
Counterparts. This Agreement may be executed in multiple counterparts and
transmitted by facsimile or by electronic mail in "portable document format"
("PDF") form, or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a party's signature. Each such counterpart
and facsimile or PDF signature shall constitute an original and all of which
together shall constitute one and the same original.
 
[Signature page follows on the next page]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
on the date and year first above written.
 

LENCO MOBILE, INC.     MDMD VENTURES, LLC            
/s/ Christopher Stanton
   
/s/ Michael Hill
 
By: Christopher Stanton
   
By: Michael Hill
 
Title: General Counsel
   
Title:
 


  RADIOLOYALTY, INC.            
 
/s/ Michael Hill       By: Michael Hill       Title:                       /s/
Michael Hill       Michael Hill       STREAMTRACK, INC.                      
/s/ Michael Hill       By: Michael Hill       Title:                    
STREAMTRACK MEDIA, INC.               /s/ Michael Hill       By: Michael Hill  
    Title:  

 
 
6

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
LIST OF TRANSFERRED ASSETS:
 
Domains:
 
The following domain names and domain name registrations together with all
trademark and other rights in and to the domain names or any part thereof and
all associated goodwill:
 
1. Twitroduce.com
 
2. 9mp.com
 
3. Simplyideas.com
 
4. Simplyleadgen.com
 
5. Usajobnetworks.com
 
6. Freecollegeadvisor.com
 
7. Freestudentadvisor.com
 
8. Creditcardratesearch.com
 
9. Lencomobile.com
 
10. Build.mobi
 
Software:
 
All software, code and other materials in the following repositories:
 
1. drwxr-xr-x 42 jmckee 10011 4096 Jul 15 17:47 9mp
 
2. drwxr-xr-x 11 jmckee 10011 4096 Jul 15 17:50 sitebuilder
 
3. drwxr-xr-x 7 jmckee 10011 4096 Jul 15 17:45 usajobnetworks
 
 
 
7

--------------------------------------------------------------------------------

 